DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and preliminary amendments received 3/19/2020.
Claim 5 was preliminarily amended. 
Claims 1-5 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim Interpretation

 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or, a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are found in independent claim 3, shown hereinbelow as underlined, as follows: “An apparatus for verifying integrity of an Al learning data comprising: …a providing unit for providing the original data stored on the blockchain to an Al learning model; and a verifying unit for comparing the hash code of data used on the Al learning model with the hash code of the original data stored on the blockchain to verify the integrity of data.
This aforementioned independent claim (claim 3) is directed towards “An apparatus”. As such, the claims are directed towards hardware; they are not directed towards software nor method steps.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-4 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 3 recites, “An apparatus for verifying integrity of an Al learning data comprising: …a providing unit for providing the original data stored on the blockchain to an Al learning model; and a verifying unit for comparing the hash code of data used on the Al learning model with the hash code of the original data stored on the blockchain to verify the integrity of data.…”. 
This claim invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph due to the aforementioned underlined features (i.e. “a providing unit” and a “verifying unit”). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function because no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Dependent claim 4 inherits the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Furthermore, Claim 5 is rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Respectfully, claim 5 appears to depend from claim 1 as it references claim 1. However, claim 1 is directed towards a Method, whereas the preamble of claim 5 appears to change the scope of subject matter claimed to that of “A computer-readable recording medium…”. Although this computer-readable recording medium is recited as “having stored thereon a program for performing the method of claim 1”, it fails to further limit the subject matter (i.e. the Method) of claim 1 upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 5 recites “A computer-readable recording medium having stored thereon a program for performing the method of claim 1”.  The specification (page 9) notes the following: “…The computer-readable recording medium includes all kinds of recording devices in which computer-readable data is stored. Examples of computer-readable recording media are ROM, RAM, CD-ROM, Magnetic Tape, Floppy Disk, Optical Data Device, and so forth..."  Therefore, under the broadest reasonable interpretation consistent with the specification, computer readable recording medium include transitory propagating signals per se.  See also Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (Feb. 23, 2010).  As a result, claim 5 is directed to signals.  However, signals are not a statutory class of invention.  Accordingly, claim 5 is rejected because it is not directed to statutory subject matter. Solely for the purpose of compact prosecution (i.e. further evaluation under the 2019 Revised PEG), claim 5 will be treated as being directed towards a non-transitory recording medium, e.g. a magnetic tape.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are interpreted to be directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Claims 1, 3, and 5: 
comparing the hash code of data used on the AI learning model with the hash code of the original data stored on the blockchain to verify the integrity of data. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the step of “comparison” for the purpose of “verify[ing] the integrity of data”, is a fundamental economic and commercial practice (i.e. verifying trustworthiness of data is fundamental to transactions) and thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the fact that the data being compared is a code produced by an undisclosed hashing algorithm does not  limit the method step itself, as currently claimed, of “comparing”. Therefore, at this high level of generality, there is no technical solution recited herein and no technical problem being solved – i.e.: note that applicant did not invent “block chain” nor a new “hash” algorithm, nor any novel mechanism for storage or retrieval of data from a “block chain” and there is no improvement in methods of “comparing” data recited herein. Additionally, the mere nominal recitation of a generic data structure (e.g. “block chain” used as storage for data, regardless of whether such data is encrypted data) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts within the context of a generic data structure (i.e. a “block chain”) and link them to a field of use (i.e. in this case data verification where such data is intended to be used to train an undisclosed AI machine learning model) or serve as extra-solution activity (e.g. data-gathering, storing, and transfer steps). The claimed computer components (e.g. “apparatus”, “storage unit”, etc…) are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “storing an original data received from at least one data provider and a hash code of the original data on a blockchain; providing the original data stored on the blockchain to an AI learning model; …”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “storing” data within a “block chain” nor “providing / transmitting” data. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. “a storage unit” for storing data on a “block chain”) and “link” them to a field of use (i.e. data intended to be used on, e.g. train, an AI machine learning model), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2 and 4 recite features directed towards the following: “….wherein storing original data includes encrypting the original data to be stored on the blockchain.” However, applicant fails to recite any particular encryption technique and at this high-level of generality, recognizing that applicant has not invented a new or novel technique for encryption, this is merely seen as pre-solution and/or extra-solution activity. There is no technical solution presented here and no technical problem being solved. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over Calmon et al. (US 11,157,833 B2; hereinafter, "Calmon"). 

Claims 1, 3, 5:
Pertaining to claims 1, 3, 5 as exemplified in the limitations of Method claim 1, Calmon teaches the following:
A method for verifying integrity of an Al learning data comprising: 
storing an original data received from at least one data provider and a hash code of the original data on a blockchain (Calmon, see at least [6:50-60], teaching e.g.: “…Meanwhile, the verification node 130 may hash the test data [original data] (and the training data) and store the hashed data on one or more linked blocks of the blockchain where it can be audited/verified at a later time…”); providing the original data stored on the blockchain to an Al learning model (Calmon, see at least [7:1-15] teaching e.g.: “…The verification nodes 130 may further execute the learning model [AI learning model] and input [provide] the test data [original data], which was hidden from the learning service providing node 120, to the executing learning model [AI learning model].”); and 
comparing the hash code of data used on the Al learning model with the hash code of the original data stored on the blockchain to verify the integrity of data (Calman, again per at least [6:50-60]: the test data [original data] is hashed “on one or more linked blocks of the blockchain where it can be audited/verified [compared] at a later time…”; although Calman teaches his hashed test data can be audited/verified [compared], he may not explicitly teach that he performs this step. However, because he suggests it might be necessary, or will be necessary, and it can be done, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to conduct such audit/verification [comparing] of hashed “test data”, e.g. if necessary to troubleshoot problems with the generated “learning model” [AI learning model] because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).

Claims 2, 4:
Calmon teaches the limitations upon which this claim depends. Furthermore, Calmon teaches the following:
The method of claim 1, wherein storing original data includes encrypting the original data to be stored on the blockchain (Calmon, see at least [2:5-10], teaching e.g.: “…encrypting the initial test data [original data] set and storing the encrypted test data set in a data block of an immutable ledger [blockchain] where it can be subsequently audited…”; note per [1:13-30]: “…the description and figures herein are described in terms of a blockchain or an immutable ledger, the instant application applies equally to any CDL….”; CDL means Cryptographic distributed ledger). 

Conclusion
The following prior art is made of record although not relied upon as it is considered pertinent to applicant's disclosure:
CN 109118224 A, Li, Fu-lu et al. discussing, in some embodiments, of their present invention, based on the scheme, the task to be processed by the block chain comprises: training task of machine learning model, ordering task, simulation task…
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622